Title: To James Madison from Isaac Winston, 26 November 1801
From: Winston, Isaac
To: Madison, James


Dear SirNovr 26th 1801
Since writing, and Closing the within Letter, a Gentleman of our Neighbourhood Wrote me, that he left Fredericksburg yesterday, when two Expresses came in with accounts of a General peace having taken place in Europe—should this be true, it no doubt will have a considerable Effect on the prices of the different articles of produce here—as I am not able to form a rational Conjecture to what extent, and in what Manner this may be—I wd. thank you for yr Opinion on the Subject, should you have Leisure to give it—accept my sincere Wishes for every Blessing that can attend you & yours and believe me yr ever affe Friend
Isaac Winston.
 

   RC (ViU). Docketed by JM. Accompanying letter not found.


   Although an abundant harvest in Europe had doubtless contributed to the softening of the market that had begun well before rumors of peace were reported, commodity prices dropped sharply following the news and were not to rise again until after the renewal of the European war in 1803. The immediate effect on prices was mixed; the price of superfine wheat in Philadelphia fell from $9 a barrel in November to $7.25 in December while that of James River tobacco remained constant at $7.50 per hundredweight (see Elias Vander Horst to JM, 6 and 27 Aug. 1801; Arthur H. Cole, Wholesale Commodity Prices in the United States, 1700–1861 and Statistical Supplement [Cambridge, Mass., 1938], pp. 22, 60, 62, 71, 74, and Supplement, pp. 124–30; Anne Bezanson et al., Wholesale Prices in Philadelphia, 1784–1861 [2 vols.; Philadelphia, 1936–37], 1:119–20).


   Because there were several Isaac Winstons in Virginia at this time, the editors cannot identify the writer with certainty. He may have been the son of Isaac Winston of Culpeper County, who was married to Dolley Madison’s maternal aunt, Lucy Coles Winston.

